Citation Nr: 1341899	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-42 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION
	
The Veteran had active service from August 1996 to August 2000 and from March 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied, in the pertinent part, the Veteran's claim for a compensable rating for his bilateral hearing loss.

In May 2013, the Board remanded the Veteran's increased rating claim for additional development.  This development now completed, the matter has properly been returned to the Board for appellate consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that the Veteran in November 25, 2011, filed a substantive appeal requesting a video conference before the Board; contemporaneously, the Veteran's representative, Vietnam Veteran of America, filed a substantive appeal which declined a hearing before the Board.  The Board notes that the Veteran's representative continued to file documents which affirmed the desire to proceed to the Board without a hearing.  In fact, all the evidence following the contemporaneous substantive appeals suggests a hearing before the Board is not desired.  


FINDING OF FACT

Throughout the appeal period, the Veteran's hearing loss has been manifested by no more than level II hearing in his right and left ears.

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403   (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in April 2007, prior to the adjudication of his claim in July 2007.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, private treatment records identified, and VA treatment records with the claims file.  Additionally, the Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In May 2013, the Board remanded the Veteran's increased rating claim because he had alleged that his hearing loss had worsened since his last VA examination in April 2007.  The Board also requested that all VA medical records pertaining to the Veteran hearing loss subsequent to May 22, 2007, be associated with the claims file or Virtual VA.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the Veteran was afforded a VA examination to address the current state of his hearing loss in July 2013 and the AMC associated additional records VA medical records to Virtual VA, which included a hearing aid fitting in August 2007.  The claim for an increased rating for hearing loss is once again before the Board.

VA provided the Veteran with an audiological examination in July 2013 to determine the status of the Veteran's hearing loss.  This examination is adequate as the examination report shows that the examiner considered the relevant history of the Veteran's hearing loss, provided a sufficiently detailed description of the current state of the Veteran's hearing loss, and provided a description on the impact the Veteran's hearing loss has on his occupation functioning and his daily living.  The Board notes the Veteran's earlier April 2007 VA examination did not discuss functional impact of the Veteran's hearing loss, however, this insufficiency was cured by the later July 2013 VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased rating - hearing loss

The Veteran contends that his hearing loss is severe for his age and has worsened since he was service connected.  He further contends that his hearing loss has an impact on his job performance and interaction with his children.

The evaluation of service connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 
38 C.F.R Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life.  38 C.F.R. 
§ 4.10. 

If there is a question as to which of the two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2013).  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id. 

Exceptional hearing impairment occurs when pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or when the pure tone threshold are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. In such cases, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  38 C.F.R. § 4.86 (2013).

The Board acknowledges that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final audiological report.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Merits of the Claim

The relevant evidence begins with an April 2007 VA examination which provided the following pure tone threshold, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT 
30
35
55
55
44
LEFT
25
40
60
60
46

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 86 percent in the right ear and 86 percent in the left ear.

The Veteran later submitted private examination reports from July 2007 and October 2009 to the Board.  The Board notes that in both the July 2007 and October 2009 private examination reports provide two separate speech discrimination scores for both the Veteran's right and left ear with "dB HL" numbers provided in accompanying memoranda.  The Board cannot discern whether these results were under Maryland CNC test or not.  For an examination to be considered by the Board, it must comply with 38 C.F.R 4.85(a) which states an examination "must include a controlled speech discrimination test (Maryland CNC)."  As the Board finds that both these examination did not comply with this regulation, both examinations are invalid for rating purposes and will not be utilized.  The Board also highlights the fact that the Veteran has a much more recent July 2013 VA examination, noted below, which includes speech discrimination results in Maryland CNC.  In reference to the private examinations, the Board has not applied 38 C.F.R. § 4.85(c) because the private examiners do not certify that the use of the speech discrimination test was not appropriate and the Veteran hearing loss does not indicated exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.

Turning to the VA examination in July 2013 pure tone threshold, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT 
35
40
55
60
48
LEFT
25
40
55
55
44

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 86 percent in the right ear and 88 percent in the left ear.

Utilizing first Table VI, the Veteran's right ear hearing loss is placed within the parameters of "Roman numeral II" from the result of his July 2013 VA examination.  Turning the Veteran's left ear, the hearing loss for this ear is placed within the parameters of "Roman numeral II" from the result of his July 2013 VA examination.  See 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2013).  Second, utilizing Table VII with "Roman numeral II" and "Roman numeral II" the results indicate that the Veteran's bilateral hearing disability falls within a 0 percent or a noncompensable rating.  See 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2013).

Turning to the functional effects caused by the Veteran's hearing loss, in the July 2013 audiological examination, the VA examiner indicated the Veteran's hearing loss does impact ordinary conditions of daily life including his ability to work.  The VA examiner provided the following report:

Veteran reports needing to "read lips" now.  He has difficulty in background noise.  Louder sounds (his young kids playing, airport noise) are bothersome to him.  He has difficulty hearing soft-spoken people in his job in management in an airport (travelers, co-workers, airline stakeholders).  He has difficulty hearing in meeting and on conference calls.  He reports concern that his job performance will be affected.

Outside of these statement described by the VA examiner, the Veteran and his wife provided statements in an April 2011 letter to VA.  In these letters the Veteran and his wife contend the Veteran has difficulty with his activities of daily living including talking on the phone, understanding his children, and turning up volume on his devices so he can hear.  While sympathetic to these complaints, the Board reiterates that disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann, Supra.  In view of these factors, the preponderance of the evidence is against the assignment of a compensable disability rating.

The Board has considered entitlement to an increased evaluation on an extra-scheduler basis, but application of extra-schedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's bilateral hearing loss was applied to the applicable rating criteria and precedential case law.  Rather, the limitations caused by decreased hearing acuity, such as difficulty communicating and difficulty perceiving acoustical cues in the environment, are the natural result of this sort of disability and have been considered in the rating criteria.  The occupational limitations from his hearing loss are not unique to this particular Veteran so as to require additional consideration. 

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Additionally, the July 2013 examiner also provided an opinion as to whether the Veteran's hearing loss is of such severity as to warrant restriction of his activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007) (noting that functional effects of hearing loss must be considered in an extra-schedular determination).  While the 2013 examiner explicitly remarked that the Veteran's bilateral hearing loss did impact ordinary conditions of life, the Board finds no indication this is the type of marked interference with his employment, above and beyond that contemplated by his schedular rating, which would invoke extra-schedular consideration.  Although the Veteran reports he has concerns about his job performance in the July VA examination, he also reports that at this time he is able work at his job in management.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extra-schedular basis is not warranted. The Board is sympathetic to these competent and credible statements, but notes that difficulty hearing is contemplated by the rating schedule.  Consideration of an extra-schedular rating is thus not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


